--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
ADDENDUM TO SERVICES AND LICENSE AGREEMENT
 
This Addendum (the "Addendum") to the Services and License Agreement dated 18th
November 2009, by and between ParagonEX Limited., a company incorporated under
the laws of British Virgin Islands ("ParagonEX") and WGM Services Ltd. (formerly
Giona Trading Ltd.), a company incorporated under the laws of Cyprus ("WGM")
(the "First Agreement"), and to the Services and License Agreement dated 25th
February 2010, by and between ParagonEX and B Option Ltd., a company
incorporated under the laws of the State of Israel ("B Option") (the "Second
Agreement"), is made as of the 11th day of November, 2010.
 
WHEREAS ParagonEX and WGM entered the First Agreement, ParagonEX and B Option
entered the Second Agreement and all the parties hereto entered an addendum to
such agreements (the "First Addendum") (the First Agreement, the Second
Agreement and the First Addendum shall be referred to herein together as: the
"Agreements");
 
WHEREAS each party raised by itself and through its legal advisors, claims
against the other party with respect to the Agreements; and WHEREAS the parties
agreed to settle all the disputes between them and to amend the Agreements under
the terms as provided herein;
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:
 
1.
All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreements. For the purpose of this Addendum,
WGM and B Option shall be considered as one party and ParagonEX shall be
considered as one party.

 
2.
It is agreed that the first Monthly Minimum payment of the Processing Fees
payable under the First Agreement (i.e. US$10,000) should be paid with respect
to September 2010 (4 months from the Commencement Date) and that no such payment
should be made with respect to any earlier period of time. The parties
acknowledge that the Processing Fee for September, 2010 has already been paid by
the Clients to ParagonEX prior to the date hereof.

 
3.
It is acknowledged by ParagonEX that all information collected by the Clients
and stored on ParagonEX databases and/or the System shall be treated as
Confidential Information of the Clients as defined in section 12 to the First
Agreement and to the Second Agreement.

 
4.
It is agreed that section 10.3 to the First Agreement shall be cancelled, that
the Clients shall not be obligated to implement a minimum Marketing Budget and
that the Clients shall have the sole and absolute discretion to agree upon the
amounts to be invested by them for marketing of the Clients' Websites. ParagonEX
shall not have any right and/or claim in that respect.

 
5.
The Clients undertake, for a period of 18-months commencing on the effective
date of this Addendum, not to enter into services and license agreements with
third parties under which such third parties shall provide the Clients with
binary options trading platform.

 
6.
It is agreed that ParagonEX shall provide the Clients with integration services
regarding the implementation in the Clients' Websites of all the languages which
the Clients shall require to implement in such Websites (without limitation with
respect to the number of languages). In consideration for such integration
services, the Clients shall pay (together) to ParagonEX a one-time fixed amount
of US$10,000 (ten thousand US dollars) (out of which US$5,000 have already been
paid and the remainder US$5,000 shall be paid following the launch of the
"trading from the graph" feature in the Clients' Websites). It is agreed that,
notwithstanding the provisions of the Agreements, such payment constitutes the
sole and final consideration for such integration services which have been and
for the integration services which shall be provided by ParagonEX to the
Clients. ParagonEX undertakes to provide such integration services upon the
Clients' request, from time to time, and in any event not later than 14 days
from the date in which the Clients shall require such services.

 
 
 

--------------------------------------------------------------------------------

 
 
7.
Subject to the compliance of the parties with the terms of this Addendum, each
party hereby, irrevocably and unconditionally, waives, releases and forever
discharges all rights and/or claims and/or demands that such party has and/or
may have against the other party hereto and/or any of its affiliates and/or any
of their shareholders and/or directors and/or officers and/or employees and/or
representatives and/or organs, with respect to any matter and/or action related
to the Agreements which took place prior to the date of this Addendum. Without
derogating from the generality of the foregoing, each party waives any right
and/or claim which such party has and/or may have against the other party with
respect to any claimed debt and/or payment and/or other financial claim which
such party has or may have against the other party as of the date hereof for any
work and/or services provided prior to the date of this Addendum.

 
8.
All other terms and conditions of the Agreements shall remain in full force and
effect.



IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date set forth above.
 
/s/ Arik Peretz
 
/s/ Shimon Citron
 
/s/ Haim Tabak
ParagonEX Limited   WGM Services Ltd.    B Option Ltd.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


                                                               /                                                    

